  Case 2:18-cv-00097-LGW-BWC Document 30 Filed 03/16/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION


 MICHAEL JAMES SIEMER,

                Plaintiff,                                   CIVIL ACTION NO.: 2:18-cv-97

         v.

 OFFICER ZECHARIAH PRESLEY,

                Defendant.


                                            ORDER

        This matter is before the Court on Defendant’s Motion to Dismiss or, in the Alternative,

Motion to Compel. Doc. 29. A motion to dismiss is dispositive in nature, meaning granting a

motion to dismiss could result in the dismissal of individual claims or an entire action.

Consequently, the Court is reluctant to rule on the Motion to Dismiss without providing Plaintiff

an opportunity to respond or advising Plaintiff of the consequences for failing to respond.

        Accordingly, the Court ORDERS Plaintiff to file a response either opposing or

indicating his lack of opposition to Defendant’s Motion to Dismiss within 14 days of the date of

this Order. If Plaintiff fails to file a timely response, the Court will presume Plaintiff does

not oppose the Motion and may dismiss individual claims or the entire action. See Local R.

7.5 (“Failure to respond . . . shall indicate that there is no opposition to a motion.”). To ensure

Plaintiff’s response is made with fair notice of the requirements of the Federal Rules of Civil

Procedure regarding motions to dismiss generally, the Court DIRECTS the Clerk of Court to

provide a copy of Federal Rules of Civil Procedure 12 and 41 when serving this Order upon

Plaintiff.
  Case 2:18-cv-00097-LGW-BWC Document 30 Filed 03/16/21 Page 2 of 2




        In the alternative, Defendant moves to compel Plaintiff to participate in the discovery

process. Plaintiff is ORDERED to respond to Defendant’s alternative Motion within 14 days.

Plaintiff’s failure to do so will also result in the dismissal of his cause of action.

        SO ORDERED, this 16th day of March, 2021.




                                        ____________________________________
                                        BENJAMIN W. CHEESBRO
                                        UNITED STATES MAGISTRATE JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA




                                                   2
